                Case 18-30724                  Doc 23      Filed 10/08/18 Entered 10/08/18 14:02:56         Desc Main
Connecticut Local Form Chapter 13 Plan
                                                             Document     Page 1 of 7                                    09/04/2018

                                                UNITED STATES BANKRUPTCY COURT
                                                    DISTRICT OF CONNECTICUT

Fill in this information to identify your case:

Debtor 1* Michael                        Fronte
           First Name      Middle Name Last Name
          Social Security Number: XXX - XX - 9 9 0 1
                           (Enter only last 4 digits)                                                       CHAPTER 13 PLAN
Debtor 2*
Spouse, if filing                                                                                                _
                     First Name      Middle Name Last Name
                    Social Security Number: XXX - XX -
                           (Enter only last 4 digits)

Case number 18-30724
 (If known)
*For purposes of this Chapter 13 Plan, "Debtor" means "Debtors" where applicable.

     ■   1st             Amended Plan (Indicate 1st, 2nd, etc.)                     ECF No. of prior plan
Amended Plan: Only complete this section if this is an amended plan before confirmation.
Sections of the Plan that have been amended (list):
            Plan Section(s)         Amendment(s) (Describe)
                    II                                  Updated Payment

                    III                                 Updated Amounts

                    V                                   Updated Totals

If your plan amendment affects all creditors of a certain class (secured, priority or unsecured non-priority)
check each class of creditors affected. If the changes above affect only individual creditors, list each below.
           All Creditors (check all that apply):
                ■ secured
                   priority
                ■ unsecured, non-priority

               The amendment affects individual creditors. List each below.

I.                                                                            NOTICES
               To Debtors:           Plans that do not comply with local rules and judicial rulings may not be confirmable.
                                     All plans, amended plans and modified plans shall be served upon all creditors by the
                                     Debtor and a certificate of service shall be filed with the Clerk.
                                     "Collateral" as used in this Chapter 13 Plan means the property securing a claim.
        Case 18-30724       Doc 23      Filed 10/08/18 Entered 10/08/18 14:02:56 Desc Main
                                           Document        Page 2 of 7
                      If the Debtor intends to determine the secured status of a claim pursuant to 11 U.S.C. §
                      506, or if the Debtor intends to avoid the fixing of a lien that impairs the Debtor's
                      exemption pursuant to 11 U.S.C. § 522(f), then the Debtor must do two things: (1)
                      indicate the Debtor's intention in this Chapter 13 Plan in the space below; and (2) file a
                      separate motion pursuant to 11 U.S.C. § 506 or 11 U.S.C. § 522(f) following the
                      Contested Matter Procedure or local rules adopted after December 1, 2017. If a separate
                      motion is not filed then the Debtor will not be entitled to relief pursuant to 11 U.S.C. §
                      506 or 11 U.S.C. § 522(f).

                      The Debtor must check the appropriate box (Included or Not Included) in the chart
                      below. If an item is checked as "Not Included," or if both boxes are checked, the
                      provision will be ineffective if later set out in this Chapter 13 Plan.

 The valuation of a secured claim pursuant to 11 U.S.C. § 506, set out in
                                                                                                    Not
 Section 3.2, which may result in a partial payment or no payment at all to         Included    ■
                                                                                                    Included
 the secured creditor.
 Avoidance of a judicial lien or nonpossessory, nonpurchase-money security                          Not
                                                                                    Included    ■
 interest pursuant to 11 U.S.C. § 522(f), set out in Section 3.3.                                   Included
 Assumption or rejection of executory contracts or unexpired leases pursuant                        Not
                                                                                    Included    ■
 to 11 U.S.C. § 365, set out in Section VI.                                                         Included
       To Creditors: Your rights may be affected by this Chapter 13 Plan. You must file a timely proof of
                     claim in order to be paid. See Fed.R.Bankr.P. 3002. Your claim may be modified or
                     eliminated. You should read this Chapter 13 Plan carefully and discuss it with your
                     attorney if you have one in this bankruptcy case. If you do not have an attorney, you may
                     wish to consult one.

                      If you oppose the Chapter 13 Plan's treatment of your claim or any provision of this
                      Chapter 13 Plan, you or your attorney must file an objection to confirmation no later
                      than 7 days before the date set for confirmation of the Chapter 13 Plan, unless
                      otherwise ordered by the Bankruptcy Court. The Bankruptcy Court may confirm this
                      Chapter 13 Plan without further notice if no objection to confirmation is filed. See
                      Fed.R.Bankr.P. 3015.

                      This Chapter 13 Plan does not allow claims. The fact that your claim is classified in this
                      Chapter 13 Plan does not mean that you will receive payment.

       To All         The Chapter 13 Plan contains no non-standard provisions other than those set out in
       Parties:       Section VII. The Debtor must check one box in the chart below indicating whether any
                      non-standard provision is Included or Not Included in Section VII of this Chapter 13
                      Plan.
                                                                                                    Not
 Non-standard provisions, set out in Section VII.                                   Included    ■
                                                                                                    Included

II.                              PLAN PAYMENTS AND LENGTH OF PLAN

       The Debtor shall submit all or such portion of future earnings or other future income of the Debtor to
       the supervision and control of the Chapter 13 Standing Trustee as is necessary for the execution of this
       Chapter 13 Plan as required by 11 U.S.C. § 1322(a)(1). Payments by the Debtor will be made as set
       forth in this Section II.


                                                    Page 2 of 7
        Case 18-30724 Doc 23 Filed 10/08/18 Entered 10/08/18 14:02:56 Desc Main
                                      Document
       2.1 Payments to Chapter 13 Standing   Trustee. Page 3 of 7
           The Debtor will make payments to the Chapter 13 Standing Trustee as follows:
           $        970.57 per Month                          for 60            months.
          If fewer than 60 months of payments are specified, additional monthly payments may be made to
          the extent necessary to make the payments to creditors specified in this Chapter 13 Plan.

       2.2 Source of Payments to the Chapter 13 Standing Trustee.
           Check all that apply.
               The Debtor will make payments pursuant to a payroll deduction order.
           ■   The Debtor will make payments directly to the Chapter 13 Standing Trustee at the following
               address (include case number on payment):
                      Roberta Napolitano, Chapter 13 Standing Trustee
                      PO Box 610
                      Memphis, TN 38101-0610
       2.3 Income Tax Refunds.
           Check one.
            ■ The Debtor will retain any income tax refunds received during the plan term. Note the Chapter

              13 Standing Trustee may reduce the Debtor's deduction for payment of taxes in calculating
              disposable income if this option is selected.
              The Debtor will supply the Chapter 13 Standing Trustee with a copy of each income tax return
              filed during the plan term within 14 days after filing the return and will turn over to the
              Chapter 13 Standing Trustee all income tax refunds received during the Chapter 13 Plan term.
              The Debtor will treat income tax refunds as follows:
       2.4 Additional Payments.
           Check one.
           ■ None. If “None” is checked, the rest of this subpart need not be completed or reproduced.


       2.5 Estimated Total Payments.
          The estimated total payments to be made by the Debtor under this Chapter 13 Plan to the Chapter
          13 Standing Trustee is:
           $                  58,234.20

       2.6 Order of Payments to Creditors by the Chapter 13 Standing Trustee
           Payments by the Chapter 13 Standing Trustee to classes of claims shall be made in the following
           order:
           Administrative, Secured, Unsecured
          The Chapter 13 Standing Trustee shall make payments from the funds received from the Debtor
          pursuant to this Chapter 13 Plan until satisfaction of all costs of administration, all claims entitled
          to priority under 11 U.S.C. § 507, the present value of all allowed secured claims, and payments to
          unsecured creditors as provided in this Chapter 13 Plan.

III.                                TREATMENT OF SECURED CLAIMS

       3.1 Secured Claims That Will Not Be Modified.


                                                    Page 3 of 7
    Case 18-30724 Doc 23 Filed 10/08/18 Entered 10/08/18 14:02:56 Desc Main
     Secured claims that will not beDocument        Page 4motion
                                     subject to a valuation of 7 pursuant to 11 U.S.C. § 506, or to
     avoidance pursuant to 11 U.S.C. § 522(f), shall be described in this section. Check all that apply.
        None. If “None” is checked, the rest of this subpart need not be completed or reproduced.
        There are secured claims treated in this Chapter 13 Plan that are not going to be modified.
      ■   Arrears payments (Cure) will be disbursed by the Chapter 13 Standing Trustee and regular
          payments (Maintain) will be disbursed by the Debtor, as specified below.


1. Creditor:     MTGLQ INVESTORS, L.P.
Last 4 Digits of    5   3   1 6        Check one of the following:
Account No.:
                                            ■   Arrearage on Petition Date:                      $25,669.47

                                       Interest Rate on Balance:                                         0.00%

                                       Regular Payment (Maintain) by Debtor:*               $1,100.00 /month
■   Real Property
     ■ Principal Residence                                     Check below regarding real property taxes and
       Other (describe)                                        insurance:
                                                                ■ Mortgage payments include escrow for:
     Address of Collateral:
                                                                    ■ Real estate taxes
     5 Skiff Parkway, North Haven CT
                                                                    ■ Homeowners Insurance

                                                                  Debtor pays directly for:
                                                                      Real estate taxes
                                                                      Homeowners Insurance
    Personal Property/Vehicle
    Description of Collateral (include first digit and last four digits of          -
    VIN# for any vehicle):


     *Note: Amounts set forth in this section are estimates subject to reasonable adjustment.
2. Creditor:     Jeffrey Thibodeau
Last 4 Digits of                       Check one of the following:
Account No.:
                                            ■   Arrearage on Petition Date:                      $10,623.30

                                       Interest Rate on Balance:                                         6.00%

                                       Regular Payment (Maintain) by Debtor:*                   $0.00 /month
■   Real Property
     ■ Principal Residence                                     Check below regarding real property taxes and
      Other (describe)                                         insurance:
                                                                  Mortgage payments include escrow for:
     Address of Collateral:
                                                                      Real estate taxes
                                                                      Homeowners Insurance



                                                 Page 4 of 7
        Case 18-30724        Doc 23     Filed 10/08/18 Entered 10/08/18 14:02:56 Desc Main
                                          Document     Page 5 of 7
                                                            Debtor pays directly for:
                                                                Real estate taxes
                                                                Homeowners Insurance
         Personal Property/Vehicle
         Description of Collateral (include first digit and last four digits of        -
         VIN# for any vehicle):


         *Note: Amounts set forth in this section are estimates subject to reasonable adjustment.
          Unless otherwise ordered by the Court, the amounts listed on a proof of claim filed before the filing
          deadline under Fed.R.Bankr.P. 3002(c) control over any contrary amounts listed above as to the
          current installment payment and arrearage. In the absence of a contrary, timely filed proof of claim,
          the amounts stated above are controlling. If relief from the automatic stay is ordered as to any item
          of Collateral listed in this Section, then, unless otherwise ordered by the Court, all payments under
          this paragraph by the Chapter 13 Standing Trustee as to that Collateral will cease, and all secured
          claims based on that Collateral will no longer be treated by this Chapter 13 Plan.
          The Debtor shall pay current real property taxes, personal property taxes, and insurance for property
          (Collateral) to be retained prior to and after confirmation of any Chapter 13 Plan.
      3.2. Secured Claims Subject to Valuation Motion.
           ■ None. If “None” is checked, the rest of this subpart need not be completed or reproduced.

      3.3 Secured Claims Subject To Avoidance (11 U.S.C. § 522(f)).
           ■ None. If “None” is checked, the rest of this subpart need not be completed or reproduced.

      3.4 Surrender of Collateral.
           ■ None. If “None” is checked, the rest of this subpart need not be completed or reproduced.



IV. TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in 11 U.S.C. § 507 and 11 U.S.C. § 1322(a)(4)]

      4.1 Applicability Of Post-Petition Interest.
         The Chapter 13 Standing Trustee's fees and all allowed priority claims, including domestic support
         obligations other than those treated in Section 4.4, will be paid in full without post-petition interest.
         If the court determines the Debtor is solvent or is to be treated as solvent under this Chapter 13 Plan,
         the Court may order post-petition interest be paid on claims.
             Please enter the current interest rate to be paid to the IRS if interest is
             required to be paid under this Chapter 13 Plan (if the Debtor is being
             treated as if solvent):
                                                  5.00 %
         If this Chapter 13 Plan proposes to pay post-petition interest on priority claims because the Debtor is
         being treated as if he or she were solvent, then interest shall be paid, if applicable, as follows: 18%
         interest per annum to creditors holding priority and general unsecured, municipal tax claims; 12%
         interest per annum to the State of Connecticut Department of Revenue Service's priority and general
         unsecured state tax claims; and, 5.00% interest per annum to the Internal Revenue Service's priority
         and general unsecured federal tax claims.
      4.2 Trustee's Fees.



                                                     Page 5 of 7
        Case 18-30724 Doc 23 Filed 10/08/18 Entered 10/08/18 14:02:56 Desc Main
                                         Document
         The Chapter 13 Standing Trustee's              Page 6byofstatute
                                            fees are governed       7     and may change during the course of
         the case but are estimated to be 10% of plan payments.
       4.3 Administrative Attorney's Fees.               PRO BONO
          Total Fees:               Total Expenses:                  Paid Prior to Confirmation: Balance Due:
                        $3,000.00                     $310.00                          $1,310.00             $2,000.00
          Total Allowance Sought:                         $3,310.00 (Fees and Expenses)
          Payable                            [Check one]               ■   Through this Chapter 13 Plan
                                                                           Outside of this Chapter 13 Plan
                           $2,000.00
          Attorneys shall file applications for allowance of compensation and reimbursement of expenses
          pursuant to 11 U.S.C. § 330 if the total allowance sought exceeds $4,000.00 before confirmation of
          this Chapter 13 Plan. The Court will consider allowance of compensation and reimbursement of
          expenses without such an application if the total allowance sought equals or is less than $4,000.00.
       4.4 Domestic Support Obligation(s).
           ■    None. If “None” is checked, the rest of this subpart need not be completed or reproduced.

       4.5 Priority Claims.
           ■    None. If “None” is checked, the rest of this subpart need not be completed or reproduced.

V.                     TREATMENT OF UNSECURED NON-PRIORITY CREDITORS

       5.1. Unsecured Non-Priority Claims, Dividend To Be Paid.
             None. If “None” is checked, the rest of this subpart need not be completed or reproduced.
          Through this Chapter 13 Plan the Debtor proposes to pay the general unsecured creditors
          holding claims totaling:
                                                                      $13,527.43

          a dividend of     not less than                 100.00%             over a period of       60      months.

       If the Debtor is being treated as solvent under this Chapter 13 Plan (so that unsecured creditors receive
       100% of their claims plus interest), the interest rate to be paid to unsecured, non-tax claims is 2.53%
       per annum.

VI.                        EXECUTORY CONTRACTS AND UNEXPIRED LEASES

          ■    None. If “None” is checked, the rest of this section need not be completed or reproduced.

VII.                                 NON-STANDARD PLAN PROVISIONS

          ■     None. If “None” is checked, the rest of this section need not be completed or reproduced.




                                                       Page 6 of 7
         Case 18-30724       Doc 23     Filed 10/08/18 Entered 10/08/18 14:02:56            Desc Main
                                          Document     Page 7 of 7
         PURSUANT TO 11 U.S.C. § 1327(b), PROPERTY OF THE ESTATE WILL VEST
    IN THE DEBTOR UPON ENTRY OF AN ORDER CONFIRMING THIS CHAPTER 13 PLAN.

 I declare that the information set forth in the foregoing Chapter 13 Plan is true and correct and is sworn to
 under penalty of perjury. By signing and filing this document each Debtor certifies that the wording
 and order of the provisions in this Chapter 13 Plan are identical to those contained in the
 Connecticut Local Form Chapter 13 Plan and that this Chapter 13 Plan contains no non-standard
 provisions other than those set out in Section VII.

\S\ Michael Fronte
(Debtor Signature)                                       (Joint Debtor Signature)

Michael Fronte                   9/18/2018
    Debtor (Type Name)                  Date                 Joint Debtor (Type Name)             Date


\s\ Joseph J. D'Agostino, Jr.    9/18/2018
  Attorney with permission to            Date
     sign on Debtor's behalf
[Note: Each attorney signature on this document is subject to Fed.R.Bankr.P. 9011.]




Note: An original document with the Debtor's inked signature must be maintained by Debtor's attorney.




                                                    Page 7 of 7
